I agree that the Supreme Court has the exclusive power to define and regulate the practice of law, and, therefore, concur in the principal opinion. [9] I do not subscribe to the doctrine that the Legislature may, under the guise of aiding the court, enact statutes encroaching upon the judicial power. Furthermore, the situation affords no place for comity. However, the Legislature may enact statutes condemning the unlicensed practice of law. It may do so under the police power. The enactment of such statutes do not, in any degree, encroach upon the exclusive constitutional power of this court to define and regulate the practice of law. In other words, I think that Sections 11693 and 11694, Revised Statutes 1929, are constitutional statutes. They are directed against unauthorized practice of law and do not encroach upon the judicial power.
The question of the authority of the Legislature to enact such statutes is not presented by the record in this case and is not ruled by the principal opinion. Even so, it occurred to me that I should state my convictions on the question.